PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/980,481
Filing Date: 28 Dec 2015
Appellant(s): ALI et al.



__________________
Rachel L. Pearlman (Reg. No. 71,888)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 2, 2021, from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. §101 as being directed to an ineligible abstract idea.
Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 1, 7, 8, 14, and 15 is/are rejected under 35 U.S.C. §103 as being unpatentable over US 2014/0058801 A1 to Deodhar et al. (hereinafter ‘DEODHAR’) in view of US 2007/0143169 A1 to Grant et al. (hereinafter ‘GRANT’), US 2004/0148178 A1 to Brain (hereinafter ‘BRAIN’), US 2015/0127653 A1 to Keng et al. (hereinafter ‘KENG’), and US 2006/0074276 A1 to Forbes et al. (hereinafter ‘FORBES’).

(2) Response to Argument
a.  The Appellant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims do not describe a method for managing personal behavior or relationships or interactions between people.  According to the Appellant, the subject matter of the present claims is not the same as the examples provided in the MPEP for the sub-category, so they do not fit in the sub-category.  See Brief p. 14.  The Examiner respectfully disagrees.  The Examples from the MPEP are just that – examples.  Examples are non-limiting.  The present claims are directed to generating a score.  The steps of the claims are steps or rules that a human being could follow for generating a score.  The steps of the claims could be implemented mentally or on paper, but a general purpose computer is recited for implementation.  See exemplary 
	The Appellant further submits that the claims recite a practical application of the abstract idea of generating a score.  See Brief p. 16.  For essentially the same reasons set forth above, the Examiner disagrees.  The claims do not provide any additional elements that recite a practical application or significantly more than an abstract idea.  The Appellant additionally asserts that the claims recite an improvement or inventive concept that is rooted in computer technology through the use of the self-learning module.  The Examiner respectfully disagrees.  The claims do not recite any particular improvement to self-learning or computer learning technology.  Instead, the claims recite the use of self-learning to identify patterns that are used to generate a score.  The claims do not recite any technical details of the self-learning module.  An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  At best, the present claims recite the idea of a solution that uses self-learning, rather than a particular solution or design to implement a self-learning algorithm.
b.  The Appellant additionally traverses the rejection of the claims for lack of written description, contending that the limitation from independent claims 1, 8, and 15: “wherein the current projections comprise a current status of the individual event;” and “determining, by the processing device, based on the updated current projections, that 
c.  The Appellant traverses the rejection of claims 1, 7, 8, 14, and 15 as being obvious over the cited prior art; contending that the cited references do not teach ‘self-learning.’  See Brief p. 18.  In response, the Examiner points to cited ¶[0064]-[0065] and [0072] of Keng, which teaches the use of unsupervised machine learning.  The Appellant contends that the subject matter of the claims is different from Keng because the claims update projections based on learned patterns.  The Examiner submits that this technique is the similar or the same as the technique disclosed in Keng, which identifies patterns in communications.  See Keng abstract and ¶[0013] and [0019]; describing a clustering method that determines a likelihood of a behavior based on a frequency of topics in communications.  This is explicitly disclosed to be a ‘pattern’ in other portions of Keng.  See ¶[0024]-[0025].  The clustering can be done use machine learning.  See ¶[0072].  Therefore, Keng meets the recitation of the ‘self-learning’ limitation.  The Examiner notes that exemplary claim 1 recites: “monitoring, by the processing device, the extracted content, wherein the monitoring is performed by a self-learning module executed by the processing device.”  The updating of projections is discussed elsewhere in the claims, and Deodhar is mapped to the language referring to the updating of projections.  See Final Rejection pp. 13-14. 
active workflow.  See ¶[0037]-[0039]; emphasis added.  The work mode includes notifications of when deadlines are missed.  See ¶[0042].  The processes of Forbes are understood to be implemented automatically by a computer.  See abstract and ¶[0003]; describing an automatic process in a web browser operating on a network.  Therefore, Forbes meets the limitations of the claim.  The Appellant additionally submits that Forbes does not teach “continuously automatically updating;” but Deodhar is cited as teaching this step.  Further note that the Specification of the present application does not provide a description of an automated or automatic step to provide a more narrow interpretation than the interpretation being used by the Examiner.  
	The Appellant further submits that the cited art does not teach “public data,” as recited in the claims.  The Examiner respectfully disagrees.  Deodhar teaches the use of data from social networks (see ¶[0218]), and ‘public data’ is not functionally distinct from ‘private data.’  The data is available to the public because it is posted in a public forum.  
	The rejection of the dependent claims stands or falls with the rejection of the independent claims.  






For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.